FILED
                             NOT FOR PUBLICATION                           OCT 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


OLMAN ROSENDO MEJIA MEJIA,                       No. 11-73236

               Petitioner,                       Agency No. A088-964-177

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 15, 2013**

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Olman Rosendo Mejia Mejia, a native and citizen of Honduras, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum, withholding of removal, and protection under the Convention Against


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, applying the standards

governing adverse credibility determinations created by the REAL ID Act.

Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We deny in part and

dismiss in part the petition for review.

      Mejia has not raised any challenge to the agency’s dispositive finding that

his asylum claim is time-barred. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259

(9th Cir. 1996) (issues not raised and argued in a party’s opening brief are waived).

      Substantial evidence supports the agency’s adverse credibility determination

because Mejia’s testimony was both internally inconsistent and inconsistent with

the documentary evidence regarding the timing of his political activities and his

attack. See Singh v. Holder, 638 F.3d 1264, 1270 (9th Cir. 2011). In the absence

of credible testimony, Mejia’s withholding of removal claim fails. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Mejia’s CAT claim is based on the same testimony the BIA found

not credible, and the record does not otherwise compel the conclusion that it is

more likely than not that he will be tortured if returned to Honduras, his CAT claim

also fails. See id. at 1156-57.




                                           2                                  11-73236
      Finally, we lack jurisdiction to consider Mejia’s contention that the IJ was

biased and prejudiced because he failed to raise it before the BIA. See Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (court lacks jurisdiction to consider

due process challenges that have not been administratively exhausted).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   11-73236